OFFICE     OF THE   A’lTORNEY   GENERAL   OF TEXAS
                                     AUSTIN


-a-
 --




      aar   Slrr                 ODinfOtl 80.    0
                                 Il.8 Authorit
                                 DCirtkiDatO     I

                                          8urg1




                                                                 the rplandld
                                                                 rubjrot .

      tho li&t 5
      brief but we
      o~lnlon aa a




                     APPROVEDJUN 27,   1940